DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Hoggard (US 2011/022966).
	With respect to claim 1, Hoggard teaches a method of sublimation printing, comprising: 
generating an air flow through a print medium on which a sublimation printing substance is deposited and 
heating the air flow to a temperature at or above a sublimation temperature of the printing substance (paragraphs 0017, 0031, 0051, 0056-0058).
	With respect to claim 2, Hoggard teaches a step of depositing the printing substance on the print medium (paragraph 0058). 
With respect to claim 3, Hoggard teaches the air flow passes a heating grid (Figure 8).
With respect to claim 4, Hoggard teaches removing excess printing substance from the print medium (Figures 11-12). 
With respect to claim 5, Hoggard teaches that a sublimation printing substance is deposited on a front side of the print medium (paragraph 0021)
Claims 6-9 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Hoggard (US 2011/022966).
With respect to claim 6, Hoggard teaches a heating system for sublimation printing (Figure 11), the system comprising: 
a flow generator to generate an airflow (paragraph 0076); 
a heater to heat the air flow (paragraph 0017); and 
a frame to place an air-permeable print medium such that the heated air flow passes through the print medium (paragraphs 0021 and 0050; Figures 8, 11, and 12).
With respect to claim 7, Hoggard teaches that the heating means comprise a heating grid (paragraph 0021; Figure 8). 
With respect to claim 8, Hoggard teaches that the heating grid comprises a resistive electric heating element having a material with an electric resistance with a positive temperature coefficient (paragraph 0050). 
With respect to claim 9, Hoggard teaches that the controller, wherein the flow generator comprises a fan and the controller to adjust a fan speed (paragraphs 0024 and 0051).
Claims 11-14 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Hoggard (US 2011/022966).
With respect to claim 11, Hoggard teaches a printing device (paragraph 0013), comprising: 
a print head to deposit a sublimation printing substance on an air-permeable print medium (Figure 12); and 
a heating subsystem to heat the print medium, wherein the heating subsystem comprises a flow generator to generate an airflow through the print medium and a heater to heat the air flow (paragraph 0017; Figures 1-6). 
	With respect to claim 12, Hoggard teaches that an actuator to move the print media from a printing zone to a sublimation zone (paragraph 0029); 
With respect to claim 13, Hoggard teaches that the printing subsystem and heating subsystem are independent systems. 
With respect to claim 14, Hoggard teaches that the printing device including a frame (paragraph 0050).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoggard, as applied to claim 6 above, and further in view of McKinley (US 3,444,732).
The teachings of claim 6 are as described above.
Although Hoggard does not teach the claimed temperature of the air, it would have been the result of routine experimentation by a person having ordinary skill in the art because McKinley et al. teach that this is a known parameter affecting adhesive strength in heat fusion bonding operations (column 1, line 61 - column 2, line 2).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoggard, as applied to claim 14 above, and further in view of Kazunobu et al. (CN 1438125)
The teachings of claim 14 are as described above.
Hoggard does not teach that the frame is detachably connected to the heating subsystem. However, it would have been obvious to do so to reposition the frame relative to the heating subsystem (paragraph 0069; Figure 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019. The examiner can normally be reached Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/Primary Examiner, Art Unit 1745